660 So. 2d 393 (1995)
Mark D. SHELNUTT and Fred A. Ohlinger, Petitioners,
v.
CITRUS COUNTY, Respondent.
No. 95-1941.
District Court of Appeal of Florida, Fifth District.
September 15, 1995.
Mark D. Shelnutt of Mark D. Shelnutt, P.A., Ocala, for petitioners.
No Appearance for respondent.
DAUKSCH, Judge.
This is before the court as a petition for writ of certiorari to review an order regarding attorneys fees in a criminal case.
*394 We must dismiss the petition because we do not have jurisdiction. The petition was filed too late. A motion for rehearing directed to an interlocutory order does not toll the time for the filing of the petition for certiorari. Coldwell Banker Commercial v. Wightman, 649 So. 2d 346 (Fla. 5th DCA 1995).
PETITION DISMISSED.
PETERSON, C.J., and HARRIS, J., concur.